Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 3 February 1819
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					Dear Charles
					Washington 3d February 1819
				
				I was delighted with your Letter and was only sorry you did not mention your health, which I understand has been very indifferent, and which causes me the most serious anxiety: write me I entreat you and beg your good friend Harriet, to write me what your complaint has been, and if you have any cough, I wish you to take the yolk of a new laid egg alone in a spoon every morning when you first get up.You have read so many books that I do not know how to keep pace with you; and I am glad to find that the history of England engrossed your attention—History is a little irksome to a young hand, but very soon becomes interesting and is always instructive—It is true it frequently represents human nature in a degrading point of view; but it represents it justly in all its varieties, which are equal to the sublimity of virtue, and to the lowest grades of execrable vice—This knowledge my beloved boy, teaches us to look into ourselves, and to curb those passion’s and propensities which are apt to rebel within us, against all the powers of exalted reason, and require more than mortal strength to check or to destroy—History shews us how they “grow with our growth, and strengthen with our strength” and steal imperceptibly upon us, until we are assailed by some strong temptation, which betrays our weakness and hurries us down to destruction ere we are sensible we have made one false step—Many a tyrant was once good and innocent, and many have been urged to crime by misconceived ideas of virtue—continue this study. it will expand your mind, and guard you against false reasonings and false principles, things the most dangerous to youth, as once imbibed they are most difficult to eradicate—dressed in the tinsel garb of sophistry, they allure the imagination and distort and bewilder the mind, until all distinction is lost between right and wrong, and sober rationality is deserted for visionary and romantic ideas of evanescent  greatness, which fade as rapidly as they are created, being founded, on no solid basis—Virtue creeps perhaps, but though slow to discover itself, it blazes forth in unadulterated splendor, and sooner or later meets its reward even in this life, and always produces that inward ease and content, which afford us support, in situations and trials of the greatest suffering—I have sent you the last series of the Tales of my Landlord, which I beg you to accept—Com Hull will give them to you when he arrives; they are pretty but not equal to the first—I prize your Letter so much I shall certainly put it into my file where it will shine even among wiser ones—When you have read Shakespeare you will find that it requires some wit to be a fool—There is a little excentricity, in your epistle; much humour and cant phrases; which is the only error I would wish to caution you against, and this is one which is apt to grow too luxuriant and requires early pruning.I have been so sick that my journal lays entirely neglected, and I have hardly courage to resume it: in addition to which upon a perusal of it, I am almost ashamed of having sent your Grandfather such a rhapsody of detached reflections, most of them unsuitable many altogether incorrect—Give my love to John and tell him he is a lazy fellowYour affectionate Mother
				
					L C A—
				
				
					I have been to see Susan and fear much from the account received to day that poor Mr Clark will not get over this week.
				
			